Citation Nr: 9901227	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for a psychiatric 
disorder (nervous condition), to include depression and/or 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1979 to April 1985.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, determined 
the veteran was not entitled to service connection for 
chronic low back pain and a psychiatric disorder (regarding 
the latter, his original claim was for a nervous condition 
and/or depression, but it has since been amended to include 
schizophrenia).  In June 1997, the RO also denied service 
connection for chronic prostatitis.  The veteran appealed 
those decisions to the Board of Veterans Appeals (Board).  
In November 1997, he testified at a hearing at the RO in 
support of his claims.

The Boards decision on the claim for service connection for 
a psychiatric disorder (to include depression, a nervous 
condition, and schizophrenia) is set forth below.  However, 
the claims for service connection for chronic low back pain 
and prostatitis will be addressed in the REMAND following the 
ORDER portion of the decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a psychiatric disorder that 
is the result of his service in the military.  Therefore, a 
favorable determination is requested.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not satisfied 
his initial burden of submitting evidence sufficient to show 
that his claim for service connection for a psychiatric 
disorder (nervous condition), to include depression and/or 
schizophrenia, is well grounded.


FINDING OF FACT

There is no competent medical evidence suggesting that the 
veteran had a psychiatric disorder while he was on active 
duty in the military or a psychosis within one year after 
service, or that any currently diagnosed psychiatric disorder 
is otherwise related to his active military service.  


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
(nervous condition), to include depression and/or 
schizophrenia) is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  VA considers certain conditions, such 
as psychoses (which include schizophrenia and major 
depression) to be chronic per se, and such conditions will be 
presumed to have been incurred in service if manifested 
to a compensable degree within a specified period of time 
after service (which, for schizophrenia and depression, is 
one year).  The presumption is rebuttable by probative 
evidence to the contrary.  38 C.F.R. § 3.303(b).

However, a more preliminary and fundamental determination 
that must be made in a case involving a claim for service 
connection is whether the claim is well grounded.  A 
claim is well grounded if it is plausible, meritorious 
on its own or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The initial burden of showing that the claim is well grounded 
resides with the veteran, and if it is determined that he has 
not satisfied his initial burden of submitting evidence 
sufficient to show that his claim is well grounded, then his 
appeal must, as matter of law, be denied.  See Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
8182.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Veterans Appeals (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veterans service medical records do not show that he had 
complaints or a diagnosis of psychiatric related illness 
while on active duty in the military, including when he was 
examined in April 1985, just prior to his discharge from 
service.  Therefore, no psychiatric disorder was shown in 
service.

In April 1991, the veteran was hospitalized at a VA medical 
center (VAMC) for treatment of major depression and to adjust 
his medication, which was causing drowsiness.  It was noted 
that he had two prior admissions for treatment of the 
major depression, the first of which occurred in 1988 after 
he attempted suicide.  During the course of his stay in the 
hospital, he underwent a mental status evaluation and, at the 
time of his discharge, the diagnoses were major depression 
and polysubstance abuse consisting of alcohol and marijuana.  
During the years since, there have been various additional 
diagnoses worth noting, including chronic paranoid 
schizophrenia, which was diagnosed while he was hospitalized 
at a VAMC in September 1993, and again from December 1995 to 
January 1996, when crack cocaine abuse also was diagnosed.  
Paranoid schizophrenia and crack cocaine abuse again were 
diagnosed while he was receiving treatment at a VAMC in 
August 1996 and, after he underwent a VA compensation 
examination a few weeks later in August 1996, the diagnoses 
were alcohol abuse and psychotic disorder.  Still further, 
when he was discharged from a VAMC most recently, in February 
1997, the diagnoses were paranoid schizophrenia and 
polysubstance abuse.  

In light of the many diagnoses that have been made during the 
course of the last several years, there is no question that 
the veteran currently has a psychiatric disorder, so evidence 
of current disability is not disputed.  As indicated above, 
however, the claim must also be supported by competent (here, 
medical) evidence of a nexus between such disability and 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
There is no such evidence supporting the instant claim.  As 
noted above, there is no medical evidence of any psychiatric 
disorder in service, or of a psychosis within the first year 
post-discharge.  Moreover, there is no competent medical 
opinion linking any psychiatric disorder diagnosed post 
service with the veterans active duty service.

Although, while testifying during his hearing at the RO in 
November 1997, and in the various written statements that he 
has submitted during the course of his appeal, the veteran 
has alleged that there is a relationship between his 
psychiatric disorders and his service in the military, he 
does not have the medical training or expertise to give a 
competent opinion on this determinative issue.  Consequently, 
his oral and written testimony has no probative value in this 
critical respect.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 49495 (1992).  The Board emphasizes that a well-
grounded claim must be supported by evidence, not merely 
allegations by the veteran or other lay persons acting on his 
behalf.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In the absence of competent medical evidence linking any of 
the currently diagnosed psychiatric disorders to his service 
in the military, the veterans claim is not plausible.  As 
such, the VA is under no duty to assist him in developing the 
facts pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist that, if obtained, would well-
ground the veterans claim for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Since the RO denied the veterans claim on the same basis as 
the Boardon the premise that his claim is not well 
groundedand advised him of the legal requirement of 
submitting a well-grounded claim in the Statement of the Case 
(SOC) that he was issued in April 1997.  Therefore, he has 
not been prejudiced in this appeal.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Furthermore, the Board views its 
discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claim well grounded 
and to warrant further consideration on the merits.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a psychiatric disorder 
(nervous condition), to include depression and/or 
schizophrenia, is denied.


REMAND

The veteran has alleged that he received treatment while in 
the military for persistent pain in his low back and that one 
of his treating physicians in service told him that his pain 
was being caused by prostatitis, which has since been 
diagnosed.  Because it is unclear, however, as to whether he 
is seeking service connection for two disabilities or for 
one, the Board has listed the issues as on the cover page of 
this decision.

A review of the veterans service medical records confirms 
that he received treatment while in the military as alleged.  
He was seen in an emergency room in October 1982 for 
complaints of chronic pain in his low back, and his doctor 
suspected that either prostatitis or kidney stones was 
causing his pain.  However, when he was seen, on referral, 
for follow-up treatment two days later in October 1982, the 
examining urologist indicated that he doubt[ed] that the 
veteran had prostatitis, as an evaluation of his prostate 
gland revealed that it was of normal size and consistency.  
Still though, later dated records from service, including 
records of treatment that he received in November 1984, and 
the report of a physical evaluation that he underwent in 
April 1985, the same month that he was discharged from the 
military, show that he had further complaints of chronic pain 
in his low back.

Chronic low back pain also was diagnosed after the veteran 
was examined by a VA physician in September 1996, but the VA 
examiner did not indicate the cause for the pain.  The 
veteran reported that his pain had been ongoing for several 
years, but he denied having experienced bowel or bladder 
dysfunction.  More recently, while hospitalized at a VAMC in 
February 1997, the veteran complained of a history of pain in 
his low back, but he did not specify the approximate number 
of years that he had experienced the pain.  When seen in a VA 
outpatient clinic in May 1997, he complained of a history of 
chronic low back pain and prostatitis and, after being 
examined, it was indicated that he did, in fact, have low 
back pain and that it was probably secondary to his 
history of prostatitis.

Since the etiology of his low back pain and prostatitis is 
not clear, the veteran should be examined by a VA physician 
to obtain a medical opinion concerning this dispositive 
question.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
The veteran also should be given an opportunity to submit any 
additional competent medical or other evidence that suggest 
that his chronic low back pain and prostatitis were incurred 
in service.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be given an 
opportunity to identify or submit any 
additional medical or other competent 
evidence that might have a bearing on his 
claims for service connection for chronic 
low back pain and/or prostatitis.  After 
securing any necessary release form(s), 
the RO should request and associate with 
the claims file copies of all such 
records identified that are not currently 
of record.  However, regardless of 
whether the veteran responds, the RO 
should request from the VA facilities 
identified in the record any additional 
in- and/or outpatient treatment records 
for low back pain and/or prostatitis.  If 
any records requested are unavailable, 
that fact should clearly be documented in 
the claims file

2.  Upon completion of the above 
development, or after the veteran has 
been given a reasonable opportunity to 
submit additional evidence relevant 
to his case, he should undergo a VA 
examination to obtain a medical opinion 
as to whether it is at least as likely as 
not that (a) his prostatitis began in 
service and (b) there is an organic basis 
for his chronic low back pain other than 
prostatitis.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The report of the 
examination should by typewritten and 
reflect consideration of the veterans 
pertinent medical history.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, and should, if 
necessary, cite to specific evidence in 
the record, in a typewritten report.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the claim(s) in light 
of all additional evidence received, and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

5.  If the benefits requested by the 
veteran are not granted to his 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to submit evidence and 
arguments in response thereto, prior to 
the case being returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to develop the facts pertinent 
to the claim and to ensure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue that was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of 
the Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
